Case 3:19-cr-00104-MCR Document 38 Filed 11/14/19 Page 1 of 2

Page 1 of 2
IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
UNITED STATES OF AMERICA
VS. Case No. 3:19cr104/MCR

DAVID C. WILLIAMS

 

CONSENT TO RULE 11 GUILTY PLEA BEFORE
A UNITED STATES MAGISTRATE JUDGE

I have been advised by my attorney and by the United States Magistrate Judge
of my right to enter my guilty plea in this case before a United States District Judge.
Thereby declare my intention to enter a plea of guilty in the above case, and I request
and consent to the acceptance or rejection of my guilty piea by a United States
Magistrate Judge pursuant to Rule 11 of the Federal Rules of Criminal Procedure. I
understand that ifthe United States Magistrate Judge recommends that the guilty plea
be accepted and orders the preparation of a presentence investigation report, the
assigned United States District Judge will then decide whether to accept or reject my
plea and any plea agreement I may have with the United States and will adjudicate
guilt and impose sentence. The undersigned also expressly waive the fourteen (14)
day time limit they may have to file written objections to the Magistrate Judge’s report

and recommendation, pursuant to Title 28 U.S.C. Section 636(b)(1), and consent to

 
Case 3:19-cr-00104-MCR Document 38 Filed 11/14/19 Page 2 of 2

Page 2 of 2
limit the time period for filing written objections to the Magistrate Judge’s report

and recommendation to twenty four (24) hours from service of a copy of the
report and recommendation.

% Nowcyt—
DATED this_|4~ day of Qetbér, 2019.

    

a nt

 

 

 

DEFENDANT
ATTORNEY FOR DEFENDANT

 

 

ASSISTANT UNITED STATES a

Case No. 3:19cr104/MCR

 
